IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00335-CR

JOSEPH CLYDE FORD,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2013-1178-C1


                           MEMORANDUM OPINION


       The trial court convicted Joseph Clyde Ford of the offense of failure to register as

a sex offender. The trial court found the enhancement paragraph to be true and assessed

punishment at twenty years confinement. We affirm.

       In the sole issue on appeal, Ford contends that the evidence is insufficient to

support his conviction. The Court of Criminal Appeals has expressed our standard of

review of a sufficiency issue as follows:
               In determining whether the evidence is legally sufficient to support
        a conviction, a reviewing court must consider all of the evidence in the light
        most favorable to the verdict and determine whether, based on that
        evidence and reasonable inferences therefrom, a rational fact finder could
        have found the essential elements of the crime beyond a reasonable doubt.
        Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); Hooper v. State, 214 S.W.3d 9,
        13 (Tex. Crim. App. 2007). This "familiar standard gives full play to the
        responsibility of the trier of fact fairly to resolve conflicts in the testimony,
        to weigh the evidence, and to draw reasonable inferences from basic facts
        to ultimate facts." Jackson, 443 U.S. at 319. "Each fact need not point directly
        and independently to the guilt of the appellant, as long as the cumulative
        force of all the incriminating circumstances is sufficient to support the
        conviction." Hooper, 214 S.W.3d at 13.

Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011), cert den’d, 132 S. Ct. 2712, 183
L. Ed. 2d 71 (2012).

        The Court of Criminal Appeals has also explained that our review of "all of the

evidence" includes evidence that was properly and improperly admitted. Conner v. State,

67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if the record supports conflicting

inferences, we must presume that the factfinder resolved the conflicts in favor of the

prosecution and therefore defer to that determination. Jackson v. Virginia, 443 U.S. 307,

326, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). Further, direct and circumstantial evidence

are treated equally: "Circumstantial evidence is as probative as direct evidence in

establishing the guilt of an actor, and circumstantial evidence alone can be sufficient to

establish guilt." Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Finally, it is well

established that the factfinder is entitled to judge the credibility of witnesses and can

choose to believe all, some, or none of the testimony presented by the parties. Chambers

v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).



Ford v. State                                                                               Page 2
        Betty Wilson, with the Waco Police Department, testified that Ford completed a

sex offender registration form January 25, 2012. On that form, Ford listed his residence as

1217 Mary, Waco, Texas. That address is the location for a shelter, My Brother’s Keeper.

On October 17, 2012, Ford again registered his address with the Waco Police Department

as 1217 Mary in Waco. Ford did not register with the Waco Police Department after

October 17, 2012. Wilson testified that on March 28, 2013, she contacted My Brother’s

Keeper, and she was told that Ford was no longer living there. Ford never informed

Wilson that he was no longer living at My Brother’s Keeper.

        Officer Richard Johnson, with the Waco Police Department, testified that on March

31, 2013, Betty Wilson contacted him and asked him to go by My Brother’s Keeper to see

if Ford was staying there. After learning that Ford was not at My Brother’s Keeper,

Officer Johnson found Ford at another location. Ford told Officer Johnson that he was no

longer staying at My Brother’s Keeper because they were going to charge him money to

stay there. Officer Johnson testified that Ford told him he was staying at “tent city” over

by the Brazos River. Officer Johnson told Ford he needed to contact Betty Wilson for

registration.

        Carlton Willis testified that he is the program director for Mission Waco, which

runs My Brother’s Keeper. Willis stated that a person staying at My Brother’s Keeper

would have to sign-up daily to stay at My Brother’s Keeper and is not allowed to sign-up

to stay multiple nights. An individual staying at My Brother’s Keeper is required to

check-out each morning and to sign-in when arriving at night. My Brother’s Keeper

maintains records detailing who stays at the facility. Willis testified that My Brother’s

Ford v. State                                                                        Page 3
Keeper charges a nominal fee to stay at the facility. If a person is unable to pay the fee,

he will be assigned a chore to cover the fee. Willis stated that Ford last stayed at My

Brother’s Keeper on August 14, 2012. Willis testified that if an individual was sleeping

or staying outside of the building, he would be asked to leave.

        Ford testified that he informed Betty Wilson that he was not staying inside the

building of My Brother’s Keeper. He testified that he told her My Brother’s Keeper was

charging him to stay there so he “may be there or around about there.” Ford further

testified that he never told Officer Johnson he was staying at “tent city.”

        To support a conviction for failure to register as a sex offender, the State was

required to prove that Ford: (1) was required to register as a sex offender under Chapter

62 of the Texas Code of Criminal Procedure, and (2) failed to comply with Article

62.055(a) of the Texas Code of Criminal Procedure.          See TEX. CODE CRIM. PROC. art.

62.055(a). Section 62.055 (a) provides alternative manners and means of committing an

offense. Thomas v. State, 444 S.W.3d 4, 9-10 (Tex. Crim. App. 2014). A person commits an

offense if he (1) fails to report a change of address "not later than the seventh day before

the intended change," or (2) fails to report "not later than the ... seventh day after changing

the address." Id at 10.

        In this case, as in Thomas, the indictment was not as broad as authorized by law

because the State alleged a specific manner and means. See Thomas v. State, 444 S.W.3d at

10. As a result of specifying a specific statutory manner and means in the indictment,

the "law as authorized by the indictment" in this case allowed Ford to be convicted only



Ford v. State                                                                            Page 4
if he failed to report a change in address "not later than the seventh day before the

intended change."

        Ford argues that the evidence was insufficient to show that he moved or intended

to move from My Brother’s Keeper. In Thomas, the appellant registered his address as an

apartment on South Green Street. Thomas v. State, 444 S.W.3d at 6. The Longview Police

Department contacted the manager of the apartment to ask if she was aware a registered

sex offender was residing at the apartment. The manager indicated that she was not and

asked the police to issue a criminal trespass warning to Appellant. Appellant was

arrested on outstanding warrants, and he gave another address on Houston Street when

he was booked into the county jail. On June 25, an officer went to the South Green address

to ask the manager if Appellant was residing there, and the manager said he was not.

The officer then went to the address on Houston Street where he found Appellant.

Appellant told the officer that he was staying at the residence on Houston Street.

        The Court found that the factfinder was entitled to believe the officer’s testimony

that Appellant told him he lived on Houston Street as of June 25 and to disregard other

contrary testimony that he lied about moving. Thomas v. State, 444 S.W.3d at 10. The

Court stated that the factfinder could have further “reasonably concluded that Appellant

was guilty of the charged crime because he never reported his intended change in address

in person and at least seven days before his intended move on June 25.” Id. The Court

noted that the latest date on which Appellant could have complied with the law to report

his intended change in address would have been June 18, but Appellant never appeared

in person to report his intended change of address. Id. at 10-11.

Ford v. State                                                                        Page 5
        The facts in this case are similar to those in Thomas. Officer Johnson testified that

on March 31, 2013, Ford told him he was no longer living at the My Brother’s Keeper

address and that he was living at “tent city.” The factfinder was entitled to believe Officer

Johnson’s testimony that as of March 31, 2013, Ford said he lived at “tent city.” Ford was

therefore required to report his intended change of address at least seven days prior to

that date. The record shows that Ford did not report his intended change of address prior

to March 24, 2013. We find that the evidence is sufficient to support Ford’s conviction for

failure to register as a sex offender. We overrule the sole issue.

        We affirm the trial court’s judgment.




                                           AL SCOGGINS
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed November 5, 2015
Do not publish
[CR 25]




Ford v. State                                                                          Page 6